835 So.2d 272 (2002)
Octavius Maurice RUFFIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-2222.
District Court of Appeal of Florida, Third District.
October 16, 2002.
Rehearing, Rehearing and Certification Denied January 31, 2003.
*273 Bennett H. Brummer, Public Defender, and Dorothy F. Easley, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Frank J. Ingrassia (Ft.Lauderdale), Assistant Attorney General, for appellee.
Before LEVY, SHEVIN and RAMIREZ, JJ.
Rehearing, Rehearing En Banc and Certification Denied January 31, 2003.
PER CURIAM.
Octavius Ruffin appeals his convictions for robbery with a firearm (count one) and conspiracy to commit robbery with a firearm (count four); and his sentence on the charge of conspiracy to commit robbery with a firearm. We affirm in part and reverse in part.
We affirm the defendant's convictions without comment. However, we agree with the defendant that his sentence on the charge of conspiracy to commit robbery with a firearm is incorrect. The trial court adjudicated the defendant as a habitual violent felony offender and sentenced the defendant to concurrent sentences of thirty years with fifteen-year minimum mandatory sentences on counts one and four. Count four, the charge of conspiracy to commit robbery with a firearm is a second-degree felony. Under section 775.084(4)(b)(2), Florida Statutes (1998), the mandatory term of imprisonment for a habitual violent felony offender convicted of a second-degree felony is ten years.
Accordingly, we reverse the sentencing order and remand for the trial court to correct the habitual violent felony offender sentence on count four to reflect a ten-year minimum mandatory sentence instead of a fifteen-year minimum mandatory sentence.
Convictions affirmed; sentencing order reversed and remanded for resentencing.